DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marella (US 2014/0261949) and further in view of Nemoto (JP 2008-302775).
As best depicted in Figure 1, Marella is directed to a tire construction comprising a tread portion 115, a pair of sidewalls 130,135, a pair of bead cores 120,125, a belt 150, and a discontinuous ply defined by a pair of ply pieces 140,45 that are wrapped around respective bead cores.  While Marella fails to specifically describe an innerliner, it is extremely well known and conventional to include such a layer in tire constructions in order to maintain air pressure within the tire cavity and prevent airflow into the tire body from said cavity.  It is emphasized that innerliners constitute fundamental tire components in modern day tire constructions and are commonly referred to as air impermeable layers.  In terms of the claims, such an innerliner corresponds with an inner member.

Regarding claims 2 and 3, given that distance B1 (and B2) is between 0.0 inches and 3.0 inches greater than distance D1 (and D2), respective joining members would in fact axially beyond a belt end.  Additionally a width w of can be as large as 30 mm and such would be expected to fall within a range of 5%-30% of a belt width.
With respect to claims 4-6, Figure 3d depicts an integrated assembly (respective joining members are continuous).
As to claims 13-18, an innerliner can similarly be viewed as “another ply”.
Regarding claim 19, given width w detailed above, the claimed relationship would have been satisfied.  
With respect to claim 20, the original specification simply states an adhesive force of 500 gf or more is achieved by using rubber for respective joining members (Paragraph 45). Additionally, a width w in Nemoto can be as large as 30 mm.  Given these features, it reasons that a tire of Marella in view of Nemoto would demonstrate an adhesive force in accordance to the claimed invention.   
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        January 10, 2022